FILED PURSUANT TO RULE 424(b)3 SEC FILE NUMBER: 333-145492 PROSPECTUS BLUEGATE CORPORATION 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: (713) 686-1100 fax: (713) 682-7402 39,446,777 Shares of Common Stock This prospectus relates to the sale of up to 39,446,777 shares of our common stock by Selling Stockholders. We will not receive proceeds from the sale of our shares by the Selling Stockholders. However, we may receive proceeds from the exercise of the options and warrants overlying the common stock. If all the options and warrants are exercised, we could receive $10,000,000. Our common stock is traded on the OTCBB under the trading symbol “BGAT." INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS BEFORE MAKING A DECISION TO PURCHASE OUR STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is July 29, 2008. 1 TABLE OF CONTENTS Page Available Information 3 Summary Information and Risk Factors 3 Use of Proceeds 6 The Offering 6 Selling Security Holders 6 Plan of Distribution 10 Description of Securities to be Registered 11 Interest of Named Experts and Counsel 11 Description of Business 12 Description of Property 14 Legal Proceedings 14 Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters 15 Financial Statements: -Audited Financial Statements as of December 31, 2007 and 2006 16 and F1 -Unaudited Financial Statements as of March 31, 2008 41 and F26 Management’s Discussion and Analysis of Financial Condition and Results of Operations 50 Directors, Executive Officers, Promoters and Control Persons 54 Executive Compensation 56 Security Ownership of Certain Beneficial Owners and Management 60 Transactions with Related Persons, Promoters and Certain Control Persons 61 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 64 2 Table of Contents AVAILABLE INFORMATION We are currently subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We file periodic reports, proxy materials and other information with the Securities and Exchange Commission (the "Commission"). In addition, we will furnish stockholders with annual reports containing audited financial statements certified by our independent accountants and interim reports containing unaudited financial information as it may be necessary or desirable. We will provide without charge to each person who receives a copy of this prospectus, upon written or oral request, a copy of any information that is incorporated by reference in this prospectus (not including exhibits to the information that is incorporated by reference unless the exhibits are themselves specifically incorporated by reference). Such request should be directed to: Stephen J. Sperco, CEO, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, voice: (713) 686-1100 fax: (713) 682-7402. Our Web site is www.bluegate.com. We have filed with the Securities and Exchange Commission a Registration Statement under the Securities Act of 1933, as amended (the "Securities Act") with respect to the securities offered by this prospectus. This prospectus does not contain all of the information set forth in the Registration Statement, parts of which are omitted in accordance with the rules and regulations of the Commission. For further information with respect to us and this offering, reference is made to the Registration Statement, including the exhibits filed therewith, that may be inspected without charge at the public reference room maintained by the Commission at treet N.E., Washington, D.C. 20549, tel. 1-800-SEC-0330, or through SEC's e-mail address: publicinfo@sec.gov. Copies of such material may also be obtained from the Public Reference Section of the Commission at 100 F Street N.E., Washington, D.C. 20549, at prescribed rates. The Web site of the Commission is www.sec.gov which contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission. Visitors to the Commission's Web site may access such information by searching the EDGAR database. SUMMARY INFORMATION Bluegate provides the nations only Medical Grade Network® that facilitates physician and clinical integration for hospitals and physicians by communicating in a secure private environment. As a leader in the healthcare industry of IT telecom solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for clinical integration and IT telecom needs. Additionally, Bluegate provides IT telecom consulting through its professional services division. In 2004, we filed an amendment to our Articles of Incorporation to change our name to Bluegate Corporation. Our former name was Crescent Communication, Inc. In this prospectus, we refer to ourselves as "Bluegate," "We," Us," "Our" and the "Company." References to us also include our subsidiary, Trilliant Technology Group, Inc. (“TTG”).References to our common stock herein give effect to our 20:1 reverse stock split in 2004. In 2004, we took corporate action to increase the number of our authorized shares of common stock to 50,000,000 shares of common stock. Our executive offices are located at:
